     Case 3:19-cv-01226-L-AHG Document 63 Filed 10/15/20 PageID.8176 Page 1 of 1



 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
11   MATTHEW JONES, et al.,
                                      Plaintiffs,   Case No.: 3:19-cv-1226-L-AHG
12
13   v.                                             ORDER GRANTING JOINT
                                                    MOTION AND STIPULATION
14   XAVIER BECERRA, in his official
                                                    REGARDING REMOTE
     capacity as Attorney General of the State
15                                                  DEPOSITION PROTOCOL
     of California, et al.,
16                                  Defendants.     [ECF No. 62]
17
18
19           Having considered the parties’ Joint Motion and Stipulation Regarding Remote
20   Deposition Protocol (ECF No. 62), and good cause appearing, the parties’ joint motion is
21   GRANTED. All depositions in this matter may be conducted remotely by the means set
22   forth in the parties’ Joint Motion and Stipulation. The Court also approves the other
23   stipulations set forth in the Joint Motion and Stipulation, including granting the parties’
24   joint request under Federal Rule of Civil Procedure 29(b) to permit the rescheduling of
25   depositions originally scheduled on dates before the close of fact discovery to dates after
26   the close of fact discovery where such rescheduling becomes necessary.
27         IT IS SO ORDERED.
28   Dated: October 15, 2020


                                               1
                                                                               3:19-cv-1226-L-AHG
